Exhibit 10.1
STOCK PURCHASE AGREEMENT
 
Dated as of August 23, 2010
 
By and Among
 
Lin-Chi Chu
 
And
 
Ruth Shepley
 
and
 
DE Acquisition 1, Inc.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

 SECTION 1. CONSTRUCTION AND INTERPRETATION  3    1.1. Principles of
Construction.  3  SECTION 2. THE TRANSACTION  4    2.1. Purchase Price.       4
   2.2. Transfer of Shares and Terms of Payment:  4    2.3. Closing  4  SECTION
3. REPRESENTATIONS AND WARRANTIES   4    3.1. Representations and Warranties of
the Seller:  4    3.2. Covenants of the Seller and the Company  6  SECTION 4.
MISCELLANEOUS   9    4.1. Expenses.  9    4.2. Governing Law.  9    4.3.
Resignation of Old and Appointment of New Board of Directors and Officers.  9
   4.4. Disclosure.  9    4.5. Notices           10    4.6. Parties in Interest
 10    4.7. Entire Agreement  11    4.8. Amendments.    11    4.9.
Severability.   11    4.10. Counterparts   11

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
This stock purchase agreement ("Agreement"), dated as of August 23, 2010, is
entered into by and among DE Acquisition 1, Inc. ("DE Acquisition" or the
"Company") and Ruth Shepley, (the "Seller"), and Lin-Chi Chu (the
"Purchaser" and together with the Company and the Seller, the "Parties").
 
WITNESSETH:
 
WHEREAS, the Seller, is the sole shareholder of DE Acquisition, a corporation
organized and existing under the laws of the State of Delaware, who own and/or
control in the aggregate 10,000 shares of the Company, which represents 100% of
the issued and outstanding common shares of the Company; and
 
WHEREAS, the Purchaser desires to acquire all of such shares of the Company.
 
NOW, THEREFORE, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Seller of such
common stock of the Company to the Purchaser:
 
SECTION 1. CONSTRUCTION AND INTERPRETATION
 
1.1.  Principles of Construction.
 
(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
"including" is not limiting and means "including without limitations."
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c) The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.
 
(d) This Agreement is the result of negotiations among and has been reviewed by
each Party's counsel. Accordingly, this Agreement shall not be construed against
any Party merely because of such Party's involvement in its preparation.
 
(e) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.

 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2. THE TRANSACTION
 
2.1.  Purchase Price:
 
The Seller hereby agrees to sell to the Purchaser, and the Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Seller
all 10,000 common shares of the capital stock of DE Acquisition (the "Acquired
Shares") for a total purchase price of $45,000 the "Purchase Price"), payable in
full to the Seller according to the terms of this Agreement, in United States
currency as directed by the Seller at Closing.
 
2.2.  Transfer of Shares and Terms of Payment:
 
In consideration for the transfer of the Acquired Shares by the Seller to the
Purchaser, the Purchaser shall pay the Purchase Price in accordance with the
terms of this Agreement. Transfer of the shares and payment thereof shall be in
the following manner:
 
i) Upon execution of this Agreement, the Purchaser shall transfer $45,000
("Payment") to Anslow & Jaclin, LLP (the "Escrow Agent").
 
ii) Simultaneously with the transfer of the Payment, the Seller shall deliver to
the Escrow Agent, the certificates for the Acquired Shares duly endorsed for
transfer or with executed stock powers attached to be released and delivered to
Buyer upon receipt of the Payment by the Escrow Agent.
 
2.3.  Closing.
 
Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before 5:00 P.M. EST on August
23, 2010 (the "Closing Date").
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
3.1.  Representations and Warranties of the Seller:
 
3.1.1  The Company is a corporation duly organized and validly existing under
the laws of the State of Delaware and has all corporate power necessary to
engage in all transactions in which it has been involved, as well as any general
business transactions in the future that may be desired by its directors.
 
3.1.2  The Company is in good standing with the Secretary of State of Delaware.
 
3.1.3  Prior to or at Closing, all of the Company's outstanding debts and
obligations shall be paid off (at no expense or liability to the Purchaser) and
the Seller shall provide Purchaser with evidence of such payoff. Should the
Purchaser discover any obligation of the Company that was not paid prior to the
Closing Date, the Seller undertake to indemnify the Purchaser for any and all
such liabilities, whether outstanding or contingent at the time of Closing.
 
3.1.4  The Company will have no assets or liabilities at the Closing Date.


 
4

--------------------------------------------------------------------------------

 
 
3.1.5  The Company is not subject to any pending or threatened litigation,
claims or lawsuits from any party, and there are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.
 
3.1.6  The Company is not a party to any contract, lease or agreement which
would subject it to any performance or business obligations in the future after
the Closing.
 
3.1.7  The Company does not own any real estate or any interests in real estate.
 
3.1.8  The Company is not liable for any income, real or personal property taxes
to any governmental or state agencies whatsoever. The Company has timely filed
all income, real or personal property, sales, use, employment or other
governmental tax returns or reports required to be filed by it with any federal,
state or other governmental agency and all taxes required to be paid by the
Company in respect of such returns have been paid in full. None of such returns
are subject to examination by any such taxing authority and the Company has not
received notice of any intention to require the Company to file any additional
tax returns in any jurisdiction to which it may be subject.
 
3.1.9  The Company, to the actual knowledge of Seller, is not in violation of
any provision of laws or regulations of federal, state or local government
authorities and agencies.
 
3.1.10  The Seller either are or on the Closing Date will be the lawful owners
of record of the Acquired Shares, and the Seller presently have, and will have
at the Closing Date, the power to transfer and deliver the Acquired Shares to
the Purchaser in accordance with the terms of this Agreement. The delivery to
the Purchaser of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchaser good
and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.
 
3.1.11  There are no authorized shares of the Company other than 500,000,000
common shares and 20,000,000 preferred shares, and there are no issued and
outstanding shares of the Company other than 10,000 common shares. Seller at the
Closing Date will have full and valid title to the Acquired Shares, and there
will be no existing impediment or encumbrance to the sale and transfer of the
Acquired Shares to the Purchaser; and on delivery to the Purchaser of the
Acquired Shares being sold hereby, all of such Shares shall be free and clear of
all liens, encumbrances, charges or assessments of any kind; such Shares will be
legally and validly issued and fully paid and non-assessable shares of the
Company's common stock; and all such common stock has been issued under duly
authorized resolutions of the Board of Directors of the Company.
 
3.1.12   All issuances of the Company of the shares in their common stock in
past transactions have been legally and validly effected, without violation of
any preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.
 
3.1.13  There are no outstanding subscriptions, options, warrants, convertible
securities or rights or commitments of any nature in regard to the Company's
authorized but unissued common stock or any agreements restricting the transfer
of outstanding or authorized but unissued common stock.
 
 
5

--------------------------------------------------------------------------------

 
 
3.1.14 There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.
 
3.1.15 The Company has no subsidiaries.
 
3.1.16 The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.
 
3.1.17 The Company has no insurance or employee benefit plans whatsoever. 3.1.18
The Company is not in default under any contract, or any other document.
 
3.1.19 The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Seller concerning this Agreement.
 
3.1.20 The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Seller of any
agreement or other instrument to which they are or have been a party.
 
3.1.21 All financial and other information which the Company and/or the Seller
furnished or will furnish to the Purchaser, including information with regard to
the Company and/or the Seller contained in the SEC filings filed by the Company
since its inception (i) is true, accurate and complete as of its date and in all
material respects except to the extent such information is superseded by
information marked as such, (ii) does not omit any material fact, not misleading
and (iii) presents fairly the financial condition of the organization as of the
date and for the period covered thereby.
 
3.1.22 The common stock of the Company is registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and there are
no proceedings pending to revoke or terminate such registration. Since the date
of the common stock's registration under the Exchange Act, the Company has filed
all reports with the Securities and Exchange Commission required to be filed by
the Exchange Act, including its Quarterly Report on Form 10-Q for the first
quarter of 2010, and all such reports were filed timely.
 
The representations and warranties herein by the Seller shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.
 
The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.
 
3.2. Covenants of the Seller and the Company.
 
From the date of this Agreement and until the Closing Date, the Seller and the
Company covenant the following:
 
 
6

--------------------------------------------------------------------------------

 
 
3.2.1  The Seller will, to the best of their respective abilities, preserve
intact the current status of the Company as a 1934 Exchange Act company.
 
3.2.2  The Seller will furnish Purchaser with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.
 
3.2.3  The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchaser.
 
3.2.4  The Company will not amend or change its Articles of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchaser.
 
3.2.5  The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchaser.
 
3.2.6  The Seller will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchaser hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.
 
3.2.7  The Company will not declare any dividend in cash or stock, or any other
benefit.
 
3.2.8  The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement.
 
3.2.9  At Closing, the Company and the Seller will obtain and submit to the
Purchaser resignations of current officers and directors.
 
3.2.10  The Seller agree to indemnify the Purchaser against and to pay any loss,
damage, expense or claim or other liability incurred or suffered by the
Purchaser by reason of the breach of any covenant or inaccuracy of any warranty
or representation contained in this Agreement.
 
3.3  Representations and Warranties of the Purchaser.
 
3.3.1  The Purchaser has the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action, and no further consent or
authorization of such Purchaser is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof.


 
7

--------------------------------------------------------------------------------

 
 
3.3.2  The Purchaser is, and will be at the time of the execution of this
Agreement, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable such Purchaser to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Purchaser has the
authority and is duly and legally qualified to purchase and own shares of the
Company. The Purchaser is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Purchaser is accurate.
 
3.3.3  On the Closing Date, such Purchaser will purchase the Acquired Shares
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.
 
3.3.4  The Purchaser understands and agrees that the Acquired Shares have not
been registered under the 1933 Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the 1933 Act (based in part on the accuracy of the representations and
warranties of the Purchaser contained herein), and that such Acquired Shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration. In any event, and subject to compliance with applicable securities
laws, the Purchaser may enter into lawful hedging transactions in the course of
hedging the position they assume and the Purchaser may also enter into lawful
short positions or other derivative transactions relating to the Acquired
Shares, or interests in the Acquired Shares, and deliver the Acquired Shares, or
interests in the Acquired Shares, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Acquired Shares, or
interests in the Acquired Shares, to third parties who in turn may dispose of
these Acquired Shares.
 
3.3.5  The Acquired Shares shall bear the following or similar legend:
 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."


 
8

--------------------------------------------------------------------------------

 
 
3.3.6  The offer to sell the Acquired Shares was directly communicated to such
Purchaser by the Company. At no time was such Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
 
3.3.7  Such Purchaser represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such Purchaser
otherwise notifies the Company prior to the Closing Date shall be true and
correct as of the Closing Date.
 
3.3.8  The foregoing representations and warranties shall survive the Closing
Date and for a period of one year thereafter.
 
SECTION 4. MISCELLANEOUS
 
4.1.  Expenses.
 
Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.
 
4.2.  Governing Law.
 
The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Delaware applicable to
agreements executed and to be wholly performed solely within such state.
 
4.3.  Resignation of Old and Appointment of New Board of Directors and Officers.
 
The Company and the Seller shall take such corporate action(s) required by DE
Acquisition's Articles of Incorporation and/or Bylaws to (a) appoint the below
named persons to their respective positions, to be effective on the eleventh day
following the Closing Date, and (b) obtain and submit to the Purchaser, together
with all required corporate action(s) the resignation of the current board of
directors, and any and all corporate officers and check signers as of the
Closing Date.
 
Name                                  Position
Lin-Chi Chu                           Director, President and CEO
 
4.4.  Disclosure.
 
The Seller and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld.


 
 
9

--------------------------------------------------------------------------------

 
 
4.5. Notices.
 
Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:
 
If to Seller, to:
 
Ruth Shepley
2726 Northgate Village Drive
Houston TX 77068
 
If to the Company:
 
DE Acquisition 1, Inc.
6046 FM 2920, Suite 619
Spring TX 77379
 
With a copy to (which shall not constitute notice):
 
John Heskett
HESKETT & HESKETT
501 South Johnstone, Suite 501
Bartlesville OK 74003
 
If to the Purchaser, to:
 
With a copy to (which shall not constitute notice):
 
Gregg E. Jaclin, Esq.
Anslow & Jaclin, LLP
195 Route 9, Suite 204
Manalapan, NJ 07726
 
Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.
 
4.6. Parties in Interest.
 
This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.
 
 
10

--------------------------------------------------------------------------------

 
 
4.7. Entire Agreement.
 
This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.
 
4.8. Amendments.
 
This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.
 
4.9. Severability.
 
In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.
 
4.10. Counterparts.
 
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.
 
[-signature page follows-]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written
 
 

    Company               DE Acquisition 1, Inc.              By:   /s/ Ruth
Shepley      Name: Ruth Shepley      Title: Chief Executive Officer            
  Seller:              By: /s/Ruth Shepley       Ruth Shepley, Indivudual      
               
Purchaser:
             By: /s/ Lin-Chi Chu      Name: Lin-Chi Chu, Individual          

 
 
12